DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03/23/2022. As directed by the amendment: claims 13, 15, and 20-27 have been amended.  Thus, claims 13-27 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 8, filed 03/23/2022, with respect to the claim objections have been fully considered and are persuasive. The amendments to the claims to remove the multiple dependencies has overcome the claim objections.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 8, filed 03/23/2022, with respect to the 112(f) interpretation of the claim limitation “tensioning device” in claims 13, 17, 21, and 25 have been fully considered and are persuasive.  The applicant has amended claims 13 and 21 to additionally recite a tensioning part as part of the tensioning device, hence the tensioning device is further modified by additional structure and does not invoke USC 112(f). The tensioning device in the claims will no longer be interpreted under USC 112(f). 
Applicant's arguments, pages 8-12, filed 03/23/2022, with respect to the USC 102(a)(1) rejection of claims 21-24 as anticipated by Chen (US 20150073443 A1) have been fully considered but they are not persuasive. The applicant has amended claim 21 to specify that the tensioning device having a tensioning pin. The applicant argues that the bend section of Chen does not participate in tensioning and further fails to disclose “a tensioning device comprising a tension pin that is configured to apply a tension to the thread to form a stitch in a target device, the tensioning device configured to apply a first tension to the thread to secure the thread out of the needle path in conjunction with the thread movement device and to apply a second tension to pull the thread taut to form the stitch”. The applicant further argues that threading rack 32 and the bend section 321 are not configured to apply tension but the suture is configured to separate from the threading rack and the bend section to tension the knot formed by Chen. However, as the applicant has further narrowed the claim with additional limitations, Chen does disclose the above limitations. Chen has an additional tensioning pin 42a which tensions the suture thread to pull the thread taut to form the stitch as seen in Figure 3F, the further movement of 42A would pull the suture to tighten the knot. This tensioning pin 42a is also capable of applying a first tension to the thread to move it out of the needle path, as the needle is passed, as seen by the Figures 1-3F, the needle does not contact the thread/suture at a second location. Chen accomplishes this by applying tension to the suture with 42a keep the thread out of the needle path via pulling the thread. The applicant makes similar arguments against claims 13-16 under Chen in view of Koral et al (US 20180250129 A1). Thus, the USC 102 and 103 rejections under Chen and Chen in view Koral will be maintained. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “having a tension that is configured… to form a stitch in the target device, the tensioning device configured to apply a first tension to the thread to secure the thread out of the needle path in conjunction with the thread movement device and to apply a second tension to pull the thread taut to form the stitch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20150073443 A1), herein referenced to as “Chen”.
In regards to claim 21, Chen discloses: A thread management system (see Figs. 1-3F) comprising: a thread movement device 41 (see Figs. 1-3F, [0022]) configured to move a thread 10 (see Figs. 1-3F, [0022]) orthogonal to a needle path 13 (see Figs. 1-3F, [0020], the needle is pointed in the direction of a needle path) to clear the needle path for an automated suturing system (see Fig. 3C, the thread 10 is moved orthogonal to the needle path); and a tensioning device 32, 42a, and 321 (see Figs. 1-3F, [0021]) comprising a tensioning pin 42a (see Figs. 1-3F, [0026], meets definition of a tensioning pin as according to Merriam-Webster dictionary a pin “is a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” and this section has the thread wrapped around to tension it, see especially Figs. 3C and 3F) that is configured to apply a tension to the thread 10 to form a stitch in a target device, the tensioning device 32, 42a, and 321 configured to apply a first tension to the thread to secure the thread out of the needle path in conjunction with the thread movement device and to apply a second tension to pull the thread taut to form the stitch.
The language, "is configured to apply a tension to the thread to form a stitch in a target device, the tensioning device configured to apply a first tension to the thread to secure the thread out of the needle path in conjunction with the thread movement device and to apply a second tension to pull the thread taut to form the stitch," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Chen meets the structural limitations of the claim, and the tensioning pin 42a tensions the suture thread to pull the thread taut to form the stitch as seen in Figure 3F, the further movement of 42A to the right of the figure would pull the suture to tighten the knot. This tensioning pin 42a is also capable of applying a first tension to the thread to move it out of the needle path, as the needle is passed, as seen by the Figures 1-3F, the needle does not contact the thread/suture at a second location. Chen accomplishes this by applying tension to the suture with 42a keep the thread out of the needle path via pulling the thread. In this case a knot forming is synonymous with forming of a stitch. 
In regards to claim 22, Chen discloses: the thread management system of claim 21, see 102 rejection above. Chen further discloses: wherein the thread movement device 41 includes a support pin 42b (see Figs. 1-3F, [0025], see especially Fig. 3D) to achieve a targeted direction for the tension relative to the thread 10 (see Fig. 3D, tension is achieved as the support pin moves towards 22).
In regards to claim 23, Chen discloses: the thread management system of claims 21, see 102 rejection above. Chen Further discloses: wherein the tensioning pin 42a is mounted to a tensioning bracket 43 (see Figs. 1-3F, [0022]) that moves relative to the thread movement device 41 (see Figs. 1-3F, 42b is mounted on top of 43 and slides relative to 41).
In regards to claim 24, Chen discloses: the thread management system of claim 23, see 102 rejection above. Chen further discloses: wherein the thread 10 is configured to at least partially wrap around the tensioning pin 42a (see Fig. 3C or 3F, 10 is wrapped around 42a) is configured to apply the targeted tension to the thread 10 (321 applies tension to the thread when the thread is wrapped around 321).
In regards to claim 25, Chen discloses: the thread management system of claim 21, see 102 rejection above. Chen further discloses: wherein the tensioning device 32, 42a, and 321 is configured to provide an increasing tension until reaching a tension threshold and to provide a steady state tension after the increasing tension exceeds the tension threshold, the steady state tension being the first tension and the tension threshold being the second tension.  
The language, "is configured to provide an increasing tension until reaching a tension threshold and to provide a steady state tension after the increasing tension exceeds the tension threshold, the steady state tension being the first tension and the tension threshold being the second tension," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Chen meets the structural limitations of the claim, and is capable of using 42a to pull gradually to increase the tension on the thread by moving 42a to the right of the Figure 3F, until a tension threshold of the thread and/or tension threshold dictated from how far 42a can move in the confines of the track it is in and at the furthest point this tension will be held as a steady state tension while the 42a remains in that location until moved by the user. 
In regards to claim 26, Chen discloses: the thread management system of claim 21, see 102 rejection above. Chen further discloses: wherein the thread movement device 41 is configured to release the thread while the tensioning device applies the second tension to the thread.  
The language, "is configured to release the thread while the tensioning device applies the second tension to the thread," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Chen meets the structural limitations of the claim, and is capable of having the thread movement device as see Fig. 3F, the thread 10 is released/not on 42b, which is part of the thread movement device, while 42b is applying the second tension to the thread.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Koral et al (US 20180250129 A1), herein referenced to as “Koral”.
In regards to claim 13, Chen discloses: an automated suturing system (see Figs 1-3F) comprising: a second automated fixture 20 (see Figs. 1-3F, [0020]) comprising a first needle gripper 50a (see Figs. 1-3F, [0020]) and a second needle gripper 50b (see Figs. 1-3F, [0020]) that are configured to pass a needle 13 (see Figs. 1-3F, [0023]) back and forth through a surface of the target device to form stitches with a thread 10 (see Figs. 1-3F, [0020]) coupled to the needle 13, the first gripper 50a configured to trace a needle path; and a thread management system comprising a thread movement device 41 (see Figs. 1-3F, [0021]) configured to move a thread 10 orthogonal to the needle path (see Fig. 3C, the thread 10 is moved orthogonal to the needle path) and a tensioning device 32, 42a, and 321 having a tensioning pin 42a (see Figs. 1-3F, [0026], meets definition of a tensioning pin as according to Merriam-Webster dictionary a pin “is a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” and this section has the thread wrapped around to tension it, see especially Figs. 3C and 3F) that is configured to apply a tension to the thread 10 to form a stitch in a target device, the tensioning device 32, 42a, and 321 configured to apply a first tension to the thread to secure the thread out of the needle path in conjunction with the thread movement device and to apply a second tension to pull the thread taut to form the stitch.
The language, "is configured to apply a tension to the thread to form a stitch in a target device, the tensioning device configured to apply a first tension to the thread to secure the thread out of the needle path in conjunction with the thread movement device and to apply a second tension to pull the thread taut to form the stitch," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Chen meets the structural limitations of the claim, and the tensioning pin 42a tensions the suture thread to pull the thread taut to form the stitch as seen in Figure 3F, the further movement of 42A to the right of the figure would pull the suture to tighten the knot. This tensioning pin 42a is also capable of applying a first tension to the thread to move it out of the needle path, as the needle is passed, as seen by the Figures 1-3F, the needle does not contact the thread/suture at a second location. Chen accomplishes this by applying tension to the suture with 42a keep the thread out of the needle path via pulling the thread. In this case a knot forming is synonymous with forming of a stitch. 
Chen does not explicitly disclose: a first automated fixture comprising a plurality of actuator devices and a holder, the first automated fixture being configured to adjust an orientation of a target device when mounted to the holder.
However, Koral teaches in a similar field of invention: An automated suturing system 1970 (see Figs. 18-25, [0113]) comprising: a first automated fixture 1978 (see Figs. 18-25, [0113]) comprising a plurality of actuator devices 1973A, 1973B, 1973C, 1937D (see Figs. 18-25, [0113]) and a holder 1971 (see Figs. 18-25, [0113]), the first automated fixture 1978 being configured to adjust an orientation of a target device a prosthetic heart valve device (see [0113], see Figs. 18-25, the orientation of the device being adjusted) when mounted to the holder 1971. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Koral and have an automated suturing system with a first automated fixture comprising a plurality of actuator devices and a holder, the first automated fixture being configured to adjust an orientation of a target device when mounted to the holder. Motivation for such can be found in Koral as the target device can be manipulated without the physician physically using their hands and allows pivoting and translating in three dimensions (see [0113]-[0115] and [0005]).
In regards to claim 14, the combination of Chen and Koral teaches: the automated suturing system of claim 13, see 103 rejection above. Koral further teaches: wherein the target device is a heart valve or a component of a heart valve 110 (see Fig. 1, [0005] and [0052], is a prosthetic heart valve).  
In regards to claim 15, the combination of Chen and Koral teaches: the automated suturing system of claim 13, see 103 rejection above. Chen further discloses: wherein the tensioning pin 42a is mounted to a tensioning bracket 43 (see Figs. 1-3F, [0022]) that moves relative to the thread movement device 41 (see Figs. 1-3F, 42b is mounted on top of 43 and slides relative to 41).
In regards to claim 16, the combination of Chen and Koral teaches: the automated suturing system of claim 13, see 103 rejection above. Koral further teaches: wherein the automated suturing system 1970 is configured to repeatedly perform a suturing pattern (see [0161], programmed sewing patterns for a heart valve) to successively form suture on the target device heart valve (see [0161]). 
In regards to claim 17, the combination of Chen and Koral teaches: the automated suturing system of claim 16, see 103 rejection above. Chen further discloses wherein the tensioning device 32, 42a, and 321 is configured to provide an increasing tension during a portion of the suturing pattern and to provide a steady state tension after the increasing tension exceeds a tension threshold. 
The language, "is configured to provide an increasing tension during a portion of the suturing pattern and to provide a steady state tension after the increasing tension exceeds a tension threshold," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Chen meets the structural limitations of the claim, and is capable of using 42a to pull gradually to increase the tension on the thread by moving 42a to the right of the Figure 3F, until a tension threshold of the thread and/or tension threshold dictated from how far 42a can move in the confines of the track it is in and at the furthest point this tension will be held as a steady state tension while the 42a remains in that location until moved by the user. 
In regards to claim 18, the combination of Chen and Koral teaches: the automated suturing system of claim 17, see 103 rejection above. The combination of Chen and Koral does not explicitly teach: wherein the tension threshold is at least about 0.4 N. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chen to have wherein the tension threshold is at least about 0.4 N since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chen would not operate differently with wherein the tension threshold is at least about 0.4 N. Further, applicant places no criticality on the range claimed, as the applicant that some embodiments may have a tension threshold that is greater or equal to 0.4 N (see [0018] of the applicant’s specification), this entails that this threshold is not critical as it optional for the device. 
In regards to claim 19, the combination of Chen and Koral teaches: the automated suturing system of claim 18, see 103 rejection above. The combination of Chen and Koral does not explicitly teach: wherein the tension threshold is less than or equal to about 0.3 N. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chen to have wherein the tension threshold is less than or equal to about 0.3 N since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chen would not operate differently with wherein the tension threshold is less than or equal to about 0.3 N. Further, applicant places no criticality on the range claimed, as the applicant that some embodiments may have a tension threshold that is less than or equal to 0.3 N (see [0018] of the applicant’s specification), this entails that this threshold is not critical as it optional for the device.
In regards to claim 20, the combination of Chen and Koral teaches: the automated suturing system of claim 13, see 103 rejection above. Chen further discloses: wherein the thread movement 41 device includes a support pin 42b (see Figs. 1-3F, [0025], see especially Fig. 3D). 
The combination of Chen and Koral does not explicitly teach: two or more support pins.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Chen include two instead of one support pins, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B)
In regards to claim 27, Chen discloses: the thread management system of claim 21, see 102 rejection above. Chen further discloses: a second automated fixture 20 (see Figs. 1-3F, [0020]) comprising a first needle gripper 50a (see Figs. 1-3F, [0020]) and a second needle gripper 50b (see Figs. 1-3F, [0020]) that are configured to pass a needle 13 (see Figs. 1-3F, [0023]) back and forth through a surface of the target device to form stitches with a thread 10 (see Figs. 1-3F, [0020]) coupled to the needle 13. 
Chen does not explicitly disclose: a first automated fixture comprising a plurality of actuator devices and a holder, the first automated fixture being configured to adjust an orientation of a target device when mounted to the holder.
However, Koral teaches in a similar field of invention: An automated suturing system 1970 (see Figs. 18-25, [0113]) comprising: a first automated fixture 1978 (see Figs. 18-25, [0113]) comprising a plurality of actuator devices 1973A, 1973B, 1973C, 1937D (see Figs. 18-25, [0113]) and a holder 1971 (see Figs. 18-25, [0113]), the first automated fixture 1978 being configured to adjust an orientation of a target device a prosthetic heart valve device (see [0113], see Figs. 18-25, the orientation of the device being adjusted) when mounted to the holder 1971. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Koral and have an automated suturing system with a first automated fixture comprising a plurality of actuator devices and a holder, the first automated fixture being configured to adjust an orientation of a target device when mounted to the holder. Motivation for such can be found in Koral as the target device can be manipulated without the physician physically using their hands and allows pivoting and translating in three dimensions (see [0113]-[0115] and [0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771